In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 16-1103V
                                    Filed: February 7, 2017
                                        UNPUBLISHED

****************************
JACQUELINE SCHMITT,                     *
                                        *
                   Petitioner,          *     Damages Decision Based on Proffer;
v.                                      *     Influenza (“Flu”); Shoulder Injury
                                        *     Related to Vaccine Administration
SECRETARY OF HEALTH                     *     (“SIRVA”);
AND HUMAN SERVICES,                     *     Special Processing Unit (“SPU”)
                                        *
                   Respondent.          *
                                        *
****************************
Jonathan Pleban, Pleban & Petruska Law, LLC, St. Louis, MO, for petitioner.
Lisa Watts, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

       On September 2, 2016, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered a left shoulder injury related to
vaccine administration (“SIRVA”) following an influenza (“flu”) vaccine administered on
October 8, 2014. Petition at ¶¶ 1-30. The case was assigned to the Special Processing
Unit of the Office of Special Masters.

        On February 7, 2017, a ruling on entitlement was issued, finding petitioner
entitled to compensation for a SIRVA. On February 6, 2017, respondent filed
Respondent’s Rule 4(c) Report and Proffer on Compensation Award (“Respondent’s
Rule 4(c) and Proffer”), which included a proffer on award of compensation indicating
petitioner should be awarded $152,000.00. Respondent’s Rule 4(c) and Proffer at 4. In
1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
the Proffer, respondent represented that petitioner agrees with the proffered award.
Based on the record as a whole, the undersigned finds that petitioner is entitled to an
award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $152,000.00 in the form of a check payable to
petitioner, Jacqueline Schmitt. This amount represents compensation for all
damages that would be available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2